Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on May 1,
2013, by and between Triangle Petroleum Corporation, a Delaware corporation (the
“Company”), and Justin J. Bliffen (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, effective February 13, 2013, Employee became the Chief Financial
Officer of the Company (the “Effective Date”); and

 

WHEREAS, the Company desires to enter into this Agreement embodying the terms of
such employment, and Employee desires to enter into this Agreement and to accept
such employment, subject to the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.                                          Definitions

 

(a)       “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment, (ii) any unpaid
or unreimbursed expenses incurred in accordance with Section 7 below, (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms contained therein, and (iv) any
allowance payable to Employee by the Company, in accordance with written Company
policy.

 

(b)       “Agreement” shall have the meaning set forth in the preamble hereto.

 

(c)       “Base Salary” shall mean the salary provided for in Section 4 below or
any increased salary granted to Employee pursuant to Section 4 below.

 

(d)       “Board” shall mean the Board of Directors of the Company.

 

(e)       “Cause” shall mean (i) Employee’s act(s) of gross negligence or
willful misconduct in the course of Employee’s employment hereunder that is or
could reasonably be expected to be materially injurious to the Company or any
other member of the Company Group, (ii) willful failure or refusal by Employee
to perform in any material respect his duties or responsibilities,
(iii) misappropriation by Employee of any assets of the Company or any other
member of the Company Group, (iv) embezzlement or fraud committed by Employee,
or at his direction, (v) Employee’s conviction of, or pleading “guilty” or “ no
contest” to a felony under United States state or federal law.

 

(f)        “Change of Control” shall mean the first to occur of any of the
following, but only if such event constitutes a change in ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets of the Company within the meaning of Section 409A of the Code:

 

--------------------------------------------------------------------------------


 

(i)    any Person becomes the beneficial owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

(ii)   during any period of one (1) year, individuals who at the beginning of
such period constitute the Board (and any new director whose election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved) cease
for any reason to constitute a majority thereof; or

 

(iii)  (A) the sale or disposition of all or substantially all the Company’s
assets, or (B) a merger, consolidation, or reorganization of the Company with or
involving any other entity, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization.

 

(g)       “Change of Control Severance Term” shall mean the twelve (12) month
period following Employee’s termination pursuant to Section 8(f) below.

 

(h)       “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(i)        “Common Shares” shall mean any and all shares, restricted stock units
and other equity-based awards granted to Employee from time to time.

 

(j)        “Company” shall have the meaning set forth in the preamble hereto.

 

(k)       “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.

 

(l)        “Compensation Committee” shall mean the Board or the committee of the
Board designated to make compensation decisions relating to senior executive
officers of the Company Group.

 

(m)      “Competitive Activities” shall mean any business activities in the same
state or geologic basin in which the Company or any other member of the Company
Group engages during the Term of Employment.

 

(n)       “Disability” shall mean any physical or mental disability or infirmity
of the Employee that has prevented the performance of Employee’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period.  Any question as to
the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by

 

2

--------------------------------------------------------------------------------


 

Employee (which approval shall not be unreasonably withheld).  The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.

 

(o)       “Dispute” shall have the meaning set forth in Section 15 below.

 

(p)       “Effective Date” shall have the meaning set forth in the recitals
above.

 

(q)       “Employee” shall have the meaning set forth in the preamble hereto.

 

(r)        “LTI Award” shall have the meaning set forth in Section 4(c) below.

 

(s)        “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

 

(t)        “Release Expiration Date” shall mean the date that is twenty-one (21)
days following the date upon which the Company timely delivers Employee the
release contemplated in Section 8(g) below, or in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is used in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.

 

(u)       “Severance Term” shall mean the six (6) month period following
Employee’s termination by the Company without Cause (other than by reason of
death or Disability).

 

(v)       “STI Award” shall have the meaning set forth in Section 4(b) below.

 

(w)      “Tax Gross-Up” shall have the meaning set forth in
Section 8(d)(iv) below.

 

(x)       “Taxable Cost” shall have the meaning set forth in
Section 8(d)(iv) below.

 

(y)       “Term of Employment” shall mean the period specified in Section 2
below.

 

Section 2.                                          Acceptance and Term of
Employment

 

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The “Term of Employment” shall
mean the period commencing on the Effective Date and continuing until terminated
as provided in Section 8 hereof.

 

Section 3.                                          Position, Duties, and
Responsibilities; Place of Performance

 

(a)       During the Term of Employment, Employee shall initially be

 

3

--------------------------------------------------------------------------------


 

employed and serve as the Chief Financial Officer (the “CFO”) and the Principal
Financial Officer (“PFO”) of the Company and shall have such duties and
responsibilities as are commensurate with such titles.  The Employee shall
report to the Chief Executive Officer and shall carry out and perform all
orders, directions and policies given to him by the Chief Executive Officer and
the Board consistent with his position and title(s).  During the Term of
Employment, the Company may direct the Employee to relinquish either the CFO or
the PFO title (but not both), along with the duties and responsibilities as are
commensurate with such relinquished title, and any such relinquishment shall not
be deemed a constructive termination or any other termination under Section 8
hereof.

 

(b)       Employee shall devote his best efforts to the performance of his
duties under this Agreement and shall not engage in any other business or
occupation during the Term of Employment that (x) interferes with Employee’s
exercise of judgment in the Company’s best interests.  Notwithstanding the
foregoing, nothing herein shall preclude Employee from (i) serving as a member
of the boards of directors or advisory boards (or their equivalents in the case
of a non-corporate entity) of non-competing businesses, (ii) engaging in
charitable activities and community affairs, and receiving compensation for
other business activities, including asset management and investment activities,
which do not constitute prohibited activities as set out in clause (x), and
(iii) from managing his personal investments and affairs; provided, however,
that the activities set out in clauses (i), (ii) and (iii) shall be limited by
Employee so as not to materially interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder.

 

Section 4.                                          Compensation

 

During the Term of Employment, Employee shall be entitled to the following
compensation:

 

(a)       Base Salary.  Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than USD$250,000, with increases, if any, as may be approved in writing by
the Compensation Committee.

 

(b)       Short-Term Incentive Awards.  In his capacity as CFO of the Company,
Employee shall be eligible for an annual discretionary short-term incentive
award as may be determined by the Compensation Committee in their sole
discretion in respect of each fiscal year (or partial fiscal year) during the
Term of Employment (the “STI Award”) in accordance with this Section 4(b).

 

(c)       Long-Term Incentive Awards.  In his capacity as CFO of the Company,
Employee shall be eligible for an annual discretionary long-term incentive award
as may be determined by the Compensation Committee in their sole discretion in
respect of each fiscal year (or partial fiscal year) during the Term of
Employment (the “LTI Award”), which may be awarded in the form of Common Shares.

 

(d)       Initial Signing Grant.  Upon execution of this Agreement, Employee
shall receive a grant of 250,000 Restricted Stock Units vesting in 20%
increments on each of the first five anniversaries of the date of this Agreement
(the “Initial Signing Grant”), which are

 

4

--------------------------------------------------------------------------------


 

issuable under and pursuant to the terms of the Company’s Amended and Restated
2011 Omnibus Incentive Plan.  For the avoidance of doubt, the Initial Signing
Grant shall be separate and apart from any potential LTI Award for fiscal year
2014 service.

 

Section 5.                                          Employee Benefits

 

(a)       General.  During the Term of Employment, Employee shall be entitled to
participate in health insurance and other benefits provided to other senior
executives of the Company.

 

(b)       Vacation, Leave and Time Off.  During each calendar year of the Term
of Employment, Employee shall be eligible for twenty-five (25) days paid
vacation or leave, as well as sick pay and other paid and unpaid time off in
accordance with the policies and practices of the Company.

 

Section 6.                                          Key-Man Insurance

 

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine.  All premiums payable thereon
shall be the obligation of the Company.  Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.

 

Section 7.                                          Reimbursement of Business
Expenses

 

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such reasonable business expenses, subject to
documentation in accordance with written Company policy, as in effect from time
to time.

 

Section 8.                                          Termination of Employment

 

(a)         General.  The Term of Employment shall terminate upon the earliest
occurrence pursuant to Sections 8(b) through 8(f) hereunder.  Except as
otherwise provided herein, all payments under this Section 8 shall occur within
thirty (30) days following the termination date.

 

(b)         Termination Due to Death or Disability.  Employee’s employment shall
terminate automatically upon his death.  The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination.  In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:

 

(i)    the Accrued Obligations; and

 

5

--------------------------------------------------------------------------------


 

(ii)   any unpaid STI Award in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid on the
sixtieth (60th) day following the termination date; and any STI Award that would
have been payable with respect to the year of termination in the absence of the
Employee’s death or Disability, pro-rated for the period the Employee worked
prior to his death or Disability, which amount shall be paid at such time STI
Awards are paid to other senior executives of the Company, but in no event later
than one day prior to the date that is 2.5 months following the last day of the
fiscal year in which such termination occurs; and

 

(iii)  notwithstanding any provision to the contrary in any award agreement,
immediate vesting of any and all Common Shares previously awarded to the
Employee irrespective of type of award; and

 

(iv)  the rights to elect the same compensation and benefits as provided in
Section 8(d) below, in lieu of clauses (i) through (iii) hereof, if the
termination of Employee’s employment is by reason of death or Disability while
the Employee is traveling on official Company business.

 

Following such termination of Employee’s employment by reason of death or
Disability, except as set forth in this Section 8(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(c)         Termination by the Company for Cause.

 

(i)    The Company may terminate Employee’s employment at any time for Cause,
effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause of termination relying on
clause (i) or (ii) of the definition of Cause set forth in Section 1(e) hereof,
to the extent such act or acts are curable, Employee shall be given not less
than twenty (20) days’ written notice by the Board of the Company’s intention to
terminate him for Cause, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based, and such termination shall be effective
at the expiration of such twenty (20) day notice period unless Employee has
substantially cured such act or acts or failure or failures to act that give
rise to Cause during such period.

 

(ii)   In the event the Company terminates Employee’s employment for Cause, he
shall be entitled only to the Accrued Obligations, and any previously awarded
Common Shares which are not vested as of the date of termination shall be
cancelled.  Following such termination of Employee’s employment for Cause,
except as set forth in this Section 8(c), Employee shall have no further rights
to any compensation or any other benefits under this Agreement.

 

(d)         Termination by the Company without Cause.  The Company may

 

6

--------------------------------------------------------------------------------


 

terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination.  In the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:

 

(i)    the Accrued Obligations; and

 

(ii)   any unpaid STI Award in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid on the
sixtieth (60th) day following the termination date; and

 

(iii)  continuation of payment of Base Salary during the Severance Term, payable
in accordance with the Company’s regular payroll practices, but commencing on
the first payroll date following the date that is sixty (60) days following the
termination date, which first payment shall include payments relating to such
initial sixty (60) day period; and

 

(iv)  continuation, during the Severance Term, of the health benefits provided
to Employee and his covered dependants under the Company’s health plans, it
being understood and agreed that the Company’s obligation to provide such
continuation of benefits shall terminate prior to the expiration of the
Severance Term in the event that Employee becomes eligible to receive any health
benefits while employed by or providing service to, in any capacity, any other
business or entity during the Severance Term; provided, however, that as a
condition of the Company’s providing the continuation of health benefits
described herein, the Company may require Employee to elect continuation
coverage under COBRA.  Notwithstanding the forgoing, if such health benefits are
provided to employees of the Company generally through a self-insured
arrangement, and Employee qualifies as a “highly compensated individual” (within
the meaning of Section 105(h) of the Code), (1) such continuation of benefits
shall be provided on a fully taxable basis, based on 100% of the monthly premium
cost of participation in the self-insured plan less any portion required to be
paid by Employee (the “Taxable Cost”), and, as such, Employee’s W-2 shall
include the after-tax value of the Taxable Cost for each month during the
applicable benefit continuation period, and (2) on the last payroll date of each
calendar month during which any health benefits are provided pursuant to this
Section 8(d)(iv), Employee shall receive an additional payment, such that, after
payment by the Employee of all federal, state, local and employment taxes
imposed on Employee as a result of the inclusion of the portion of the Taxable
Cost in income during such calendar month, Employee retains (or has had paid to
the Internal Revenue Service on his behalf) an amount equal to such taxes as
Employee is required to pay as a result of the inclusion of the Taxable Cost in
income during such calendar month (the “Tax Gross-Up”).  In no event shall the
Tax Gross-Up be paid to Employee later than the end of the taxable year
following the taxable year in which such taxes are paid.  Furthermore, no
continuation of coverage shall be provided to the extent it results in adverse
tax consequences to the Company under Section 4980D of the Code.

 

7

--------------------------------------------------------------------------------


 

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(e)         Termination by Employee.  Employee may terminate his employment by
providing the Company thirty (30) days’ written notice of such termination.  In
the event of a termination of employment by Employee under this Section 8(e),
except as provided in Section 8(f), Employee shall be entitled only to the
Accrued Obligations, and any previously awarded Common Shares which are not
vested as of the date of termination shall be cancelled.  In the event of
termination of Employee’s employment under this Section 8(e), the Company may,
in its sole and absolute discretion, by written notice place Employee on garden
leave until such date of termination.  Following such termination of Employee’s
employment by Employee, except as set forth in this Section 8(e) or
Section 8(f), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

 

(f)          Termination Upon Change of Control.  If, (x) after the execution of
an agreement to effectuate a Change of Control and before the occurrence of such
a Change of Control which does in fact occur, or (y) upon a Change of Control of
the Company or during the one (1) year period following such Change of Control,
Employee is terminated by the Company without Cause or Employee terminates his
employment for any reason, in lieu of the benefits payable pursuant to Sections
8(d) or 8(e) hereof, as applicable, Employee shall be entitled to:

 

(i)    the Accrued Obligations; and

 

(ii)   any unpaid STI Award in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid on the
sixtieth (60th) day following the termination date; and

 

(iii)  the target STI Award for the year in which termination occurs, pro-rated
for the period the Employee worked prior to such termination, which amount shall
be paid at such time STI Awards are paid to other senior executives of the
Company, but in no event later than one day prior to the date that is 2.5 months
following the last day of the fiscal year in which such termination occurs; and

 

(iv)  a lump-sum cash payment equal to his Base Salary, which amount shall be
paid on the sixtieth (60th) day following the termination date; and

 

(v)   notwithstanding any provision to the contrary in any award agreement,
immediate vesting of any and all Common Shares previously awarded to the
Employee irrespective of type of award; and

 

(vi)  continuation, during the Change of Control Severance Term, of the health
benefits provided to Employee and his covered dependants under the Company’s
health plans, subject to the terms and conditions set forth in
Section 8(d)(iv) above.

 

8

--------------------------------------------------------------------------------


 

Following such termination of Employee’s employment following a Change of
Control, except as set forth in this Section 8(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(g)         Release.  Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit pursuant to this Section 8 (other than the Accrued Obligations),
Employee shall have executed, on or prior to the Release Expiration Date, a
customary general release in favor of the Company Group in such form as is
reasonably required by the Company, and any waiting periods contained in such
release shall have expired.  To the extent that the Company requires execution
of such release, the Company shall deliver such release to Employee within five
(5) business days following the termination of Employee’s employment hereunder,
and the Company’s failure to deliver such release prior to the expiration of
such five (5) business day period shall constitute a waiver of any requirement
to execute such release.

 

Section 9.                                          Representations and
Warranties of Employee

 

Employee represents and warrants to the Company that:

 

(a)       Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

 

(b)       Employee has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition,
confidentiality or other similar covenant or agreement of a prior employer by
which he is or may be bound; and

 

(c)       in connection with his employment with the Company, Employee will not
use any proprietary information he may have obtained in connection with
employment with any prior employer.

 

Section 10.                                   Taxes

 

(a)       Withholding.  The Company may withhold from any payments made under
this Agreement all applicable taxes, including but not limited to income,
employment, and social security taxes, as shall be required by applicable law. 
Employee acknowledges and represents that the Company has not provided any tax
advice to him in connection with this Agreement and that he has been advised by
the Company to seek tax advice from his own tax advisors regarding this
Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

 

Section 11.                                   Set Off; Mitigation

 

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Employee to the Company or its affiliates;
provided, however, that to the

 

9

--------------------------------------------------------------------------------


 

extent any amount so subject to set-off, counterclaim, or recoupment is payable
in installments hereunder, such set-off, counterclaim, or recoupment shall not
modify the applicable payment date of any installment, and to the extent an
obligation cannot be satisfied by reduction of a single installment payment, any
portion not satisfied shall remain an outstanding obligation of Employee and
shall be applied to the next installment only at such time the installment is
otherwise payable pursuant to the specified payment schedule.  Employee shall
not be required to mitigate the amount of any payment provided for pursuant to
this Agreement by seeking other employment or otherwise, and except as provided
in Section 8 hereof regarding health benefits, the amount of any payment
provided for pursuant to this Agreement shall not be reduced by any compensation
earned as a result of Employee’s other employment or otherwise.

 

Section 12.                                   Successors and Assigns; No
Third-Party Beneficiaries

 

(a)       The Company.  This Agreement shall inure to the benefit of the Company
and its respective successors and assigns.  Neither this Agreement nor any of
the rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Employee’s prior written consent; provided,
however, that in the event of the merger or consolidation, or transfer or sale
of all or substantially all of the assets, of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor, and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, it being agreed that in such circumstances, the
consent of Employee shall not be required in connection therewith.

 

(b)       Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.

 

(c)       No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) hereof, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Company, the other members of the
Company Group, and Employee any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement.

 

Section 13.                                   Waiver and Amendments

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification is consented to on the Company’s behalf by the Board.  No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

 

10

--------------------------------------------------------------------------------


 

Section 14.                                   Severability

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 15.                                   Governing Law and Jurisdiction

 

In the event of any dispute under this Agreement, or relating or arising under
the employment relationship (a “Dispute”), this Agreement shall be governed by
the laws of the State of Colorado.  Each party shall bear its own costs,
including attorneys’ fees, and share all costs of the Dispute equally, subject
to the following:  nothing provided herein shall interfere with either party’s
right to seek or receive damages or costs as may be allowed by applicable
statutory law (such as, but not necessarily limited to, reasonable attorneys’
fees and dispute resolution related costs and expenses, if allowed by applicable
statutory law).

 

Section 16.                                   Notices

 

(a)       Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom or
which it is intended at such address as may from time to time be designated by
it in a notice mailed or delivered to the other party as herein provided;
provided, that unless and until some other address be so designated, all notices
and communications by Employee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

 

(b)       Any notice so addressed shall be deemed to be given (i) if delivered
by hand, on the date of such delivery, (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing, and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

 

Section 17.                                   Section Headings; Mutual Drafting

 

(a)       The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof or affect the meaning or interpretation of this Agreement or of any term
or provision hereof.

 

(b)       The parties are sophisticated and have been represented (or have had
the opportunity to be represented) by their separate attorneys throughout the
transactions contemplated by this Agreement in connection with the negotiation
and drafting of this Agreement and any agreements and instruments executed in
connection herewith.  As a consequence, the parties do not intend that the
presumptions of laws or rules relating to the interpretation of contracts
against the drafter of any particular clause should be applied to this Agreement
or any document or instrument executed in connection herewith, and therefore

 

11

--------------------------------------------------------------------------------


 

waive their effects.

 

Section 18.                                   Entire Agreement

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

Section 19.                                   Survival of Operative Sections

 

Upon any termination of Employee’s employment, this Agreement shall survive to
the extent necessary to give effect to the provisions thereof.

 

Section 20.                                   Section 409A

 

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code, to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, Employee shall not be considered to
have terminated employment with the Company for purposes of this Agreement
unless Employee would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code.  Each amount to
be paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Agreement that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.  Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following Employee’s separation from
service shall instead be paid on the first business day after the date that is
six months following Employee’s separation from service (or death, if earlier). 
To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimburseable to Employee under this Agreement
shall be paid to Employee on or before the last day of the year following the
year in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Employee) during any one year
may not effect amounts reimburseable or provided in any subsequent year.  The
Agreement may be amended in any respect deemed by the Board or the Compensation
Committee to be necessary in order to preserve compliance with Section 409A of
the Code.

 

Section 21.                                   Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

Name: Jonathan Samuels

 

Title: Chief Executive Officer

 

 

 

EMPLOYEE

 

 

 

/s/ Justin J. Bliffen

 

Justin J. Bliffen

 

13

--------------------------------------------------------------------------------